Citation Nr: 0702207	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a skin disorder.  

5. Entitlement to a compensable schedular disability rating 
for loss of erectile function.  


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and September 2003 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

In November 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
At the hearing, it was clarified that the only issues on 
appeal were those set forth above.  The veteran had withdrawn 
other issues in February 2005.  


FINDINGS OF FACT

1.  The veteran has PTSD as a result of his combat service 
and wound while serving on active duty in Vietnam.  

2.  The veteran does not have a right knee disorder resulting 
from his active military service.  

3.  The veteran does not have a back disorder resulting from 
his active military service.  

4.  The veteran does not have a skin disorder resulting from 
his active military service.  

5.  The veteran's penis has a loss of erectile function and 
phimosis, without deformity of the penis, removal of the 
glans, or loss of half or more.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.304 (2006).  

2.  A right knee disorder was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A back disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A skin disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for a compensable schedular disability 
rating for loss of erectile function have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.115b and Codes 7520, 7521, 7522 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us.  He was advised to submit specific 
types of evidence, such as medical evidence from private 
physicians, employment physicals, or insurance physicals; lay 
statements referable to his disability; and any dates 
relative to treatment in service for the claimed disorder.  
He was also asked to notify VA of any information or evidence 
in support of his claim that he wished VA to retrieve for 
him.  Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

Because service connection is denied for a right knee, back 
and skin disorders, as well as a compensable schedular rating 
for loss of erectile power, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO will have an opportunity to notify the veteran about 
evaluations and effective dates when effectuating the 
allowance of service connection for PTSD.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  The 
veteran has undergone a VA medical examination in conjunction 
with his claims and further examination is not required in 
this case.  See 38 C.F.R. § 3.159(c)(4) (2006).  

Service Connection

The veteran seeks service connection for several disorders, 
which he contends were initially manifested in service.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

In this case, the evidence shows that the veteran served in 
combat in Vietnam and was awarded Vietnam service medals, as 
well as the Air Medal and the Combat Infantryman Badge.  
While serving in Vietnam, he stepped on a landmine and 
sustained fragment wounds, for which he received a Purple 
Heart.  Thus, the combat related stressor is confirmed.  

The RO denied the claim because the initial PTSD examination, 
in March 2003, found that the veteran did not meet the 
diagnostic criteria for PTSD.  However, the reasoning in the 
examination report appears flawed.  The examiner found that 
the veteran met the criteria for a depressive disorder 
coupled with symptoms of anxiety and had a GAF of 55.  The 
global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  
On the other hand, the examiner explained that the veteran 
did not have PTSD because he did not appear to have 
significant impairment in the areas of vocation, 
relationships, and social functioning.  Thus, at one point 
the examiner is identifying significant psychiatric 
impairment and then he turns to the PTSD and denies that the 
veteran has significant psychiatric impairment.  This 
conflict renders the report unpersuasive.  

VA clinical notes show that the veteran provided positive 
responses to PTSD screening in April 2004.  In August 2004, 
the veteran was accompanied by his wife, who reported extreme 
symptoms related to sleep, nightmares, flashbacks, feelings 
of depression, and mood swings.  A diagnosis was not made at 
that time and the veteran was asked to come back for a more 
in-depth interview to determine a possible diagnosis of PTSD.  
The notation of V71.09 (no diagnosis) is not an opinion that 
the veteran did not have PTSD.  Clearly, the psychologist 
considered it possible that the veteran had PTSD, he just 
needed a more in-depth interview.  

The same psychologist saw the veteran for that in-depth 
interview in February 2005.  The veteran described his combat 
experiences, including the time he was wounded.  Current 
symptoms included nightmares, flashbacks, daily intrusive 
thoughts, feelings of depression, and mood swings.  The VA 
psychologist concluded that the veteran met the diagnostic 
criteria for PTSD and admitted him for treatment at the 
clinic.  The diagnosis was 309.81 (PTSD).  

Conclusion

As noted above, the initial opinion that the veteran does not 
have PTSD is not persuasive because of internal conflicts in 
the report.  The February 2005 diagnosis is consistent with 
the veteran's documented history and current symptoms.  Thus, 
the weight of the evidence supports the conclusion that the 
veteran has PTSD as a result of his combat experiences and 
injuries during his active service in Vietnam.  On this 
basis, the Board grants service connection for PTSD.  

Right Knee Disorder

The service medical records show the veteran sustained 
multiple fragment wounds to both lower extremities, in August 
1969.  His lower extremities were otherwise normal on general 
examinations in July 1978 and May 1983.  In August 1984, the 
veteran sustained a twisting injury to his right knee.  
X-rays showed no significant abnormalities.  The assessment 
was acute medial collateral ligament strain.  There was a 
question of an old anterior cruciate tear.  In September 
1984, the veteran was given physical therapy and instructed 
in exercises.  The veteran continued in service without any 
recorded right knee symptoms.  On the September 1986 
examination, the only lower extremity abnormality was an 
ingrown toenail.  On the May 1987 examination, the veteran's 
history of knee injury was noted without any current 
complaints or findings.  On retirement examination in January 
1989, the veteran's history of knee injury was noted without 
any current complaints or findings.  

Following service, many years passed without any medically 
documented right knee complaints.  

On the March 2003 VA examination, the claims file was 
reviewed.  The veteran reported that there was no pain on 
range of motion and no limitation of function.  The examiner 
found a normal range of motion in joints including the knees.  
There was no right knee diagnosis.  

The veteran's claims folder was reviewed for the July 2003 VA 
examination.  Musculoskeletal examination showed gait, stance 
and coordination were normal.  Lower extremity strength was 
5/5.  Deep tendon reflexes were 2+.  Sensory responses were 
intact.  There was no right knee diagnosis.   

On VA examination in January 2005, the veteran's history was 
reviewed.  He reported flare-ups of leg pain.  There were no 
limitations of motion.  On examination, both knees had a full 
range of motion and there was no instability.  The assessment 
was multiple shrapnel wounds to both upper and lower 
extremities and his low back, with the veteran describing 
flare-ups.  

At his November 2005 Board hearing, the veteran testified of 
experiencing right knee symptoms off and on since service.  
He had not had treatment for these symptoms.  



Conclusion

The service medical records reflect an acute injury to the 
right knee, which was treated during service and remained 
asymptomatic for the veteran's remaining service, almost 5 
years.  Thereafter, over 14 years passed without any medical 
documentation of a knee disorder.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, the recent examinations 
considered the veteran's knee complaints but had normal 
findings without a diagnosis.  While the veteran may recall 
episodes of knee symptoms from the time of service to the 
present, he does not have the medical expertise to link these 
episodes to each other, or to link them to service, or to say 
that they represent a current diagnosis.  There is no 
competent medical evidence of a current right knee diagnosis 
or a connection to service.  The service medical records and 
the recent medical reports form a preponderance of evidence, 
which establishes that the veteran does not have a right knee 
disability as a result of his active military service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Back Disorder

The veteran is service-connected for residuals of fragment 
wounds of the back, currently rated as 10 percent disabling.  
This claim is for a separate disability involving a low back 
disorder.  The service medical records show the veteran 
sustained multiple fragment wounds to both lower extremities, 
both upper extremities and his back, in August 1969.  There 
were no low back findings at that time.  In May 1974, there 
was a complaint of headaches, chest and back pain.  The 
impression was muscle tightness.  Medication and rest were 
recommended.  The veteran's spine was normal on general 
examinations in July 1978, May 1983, September 1986, and May 
1987, as well as on retirement examination in January 1989.  

On the March 2003 VA examination, the claims file was 
reviewed.  The veteran reported that there was no pain on 
range of motion and no limitation of function.  The examiner 
found a normal range of motion in joints including the lumbar 
spine.  There was no back diagnosis.  

The veteran's claims folder was reviewed for the July 2003 VA 
examination.  Musculoskeletal examination showed gait, stance 
and coordination were normal.  Lower extremity strength was 
5/5.  Deep tendon reflexes were 2+.  Sensory responses were 
intact.  There was no back diagnosis.   

On VA examination in January 2005, the veteran's history was 
reviewed.  No significant pain was reported regarding his 
back.  The assessment was multiple shrapnel wounds to both 
upper and lower extremities and his low back, with the 
veteran describing flare-ups.  

At his November 2005 Board hearing, the veteran testified of 
experiencing back symptoms off and on since service.  He had 
not had treatment for these symptoms.  

Conclusion

The service medical records reflect acute back symptoms, 
which were treated during service.  Thereafter, the veteran's 
back remained asymptomatic for the almost 15 years of his 
remaining service.  Thereafter, over 14 years passed without 
any medical documentation of a back disorder.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, at 1333.  Moreover, 
the recent examinations considered the veteran's back 
complaints but had normal findings without a diagnosis.  
While the veteran may recall episodes of back symptoms from 
the time of service to the present, he does not have the 
medical expertise to link these episodes to each other, or to 
link them to service, or to say that they represent a current 
diagnosis.  There is no competent medical evidence of a 
current back diagnosis or a connection to service.  The 
service medical records and the recent medical reports form a 
preponderance of evidence, which establishes that the veteran 
does not have a back disability as a result of his active 
military service.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Skin Disorder

At his November 2005 Board hearing, the veteran testified 
that he has a rash, which he called jock itch.  He said that 
it was present in various forms since service.  This was 
examined by VA in July 2003.  Examination of the penis 
disclosed phimosis and the veteran indicated that there had 
been some vesicular lesions on the penile head which had 
cleared.  Currently, the examiner found some small papular 
lesions and generalized erythema in the groin.  The pertinent 
diagnoses were herpes genitalis and phimosis.  There is no 
competent medical evidence which links the veteran's skin 
disorder to service.  

Conclusion

There is no documentation of a skin disorder of the groin 
during service.  Neither is there any documentation of 
genital herpes.  The examinations in July 1978, May 1983, and 
September 1986 showed the skin to be normal.  The May 1987 
and January 1989 examinations showed only warts on the hands.  
The veteran is capable of testifying as to what he recalls.  
However, in light of the essentially normal findings in 
service and the many years since service, without medical 
documentation, the veteran's recollection of symptoms since 
service is not persuasive.  This is particularly so since the 
veteran describes a rash, whereas the current medical 
findings indicate a different diagnosis.  There is no medical 
opinion which would link the current skin manifestations to 
service.  The service medical records and the current medical 
reports provide a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  



Loss of Erectile Function

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is currently receiving special monthly 
compensation for the loss of erectile function as loss of use 
of a creative organ under the provisions of 38 U.S.C.A. 
§ 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2006).  The 
current evaluation under the rating schedule is 
noncompensable.  

The rating schedule provides that a loss of erectile power 
can be rated as 20 percent disabling if it is accompanied by 
a deformity of the penis.  38 C.F.R. § 4.115b, Code 7522 
(2006).  A 20 percent rating can also be assigned for removal 
of the glans of the penis.  38 C.F.R. § 4.115b, Code 7521 
(2006).  A 30 percent rating can be assigned if there is 
removal of half or more of the penis.  38 C.F.R. § 4.115b, 
Code 7520 (2006).  

On examination of the veteran's penis in July 2003, there was 
phimosis.  Phimosis is a constriction of the preputial 
orifice so that the prepuce cannot be retracted back over the 
glans.  Dorland's Illustrated Medical Dictionary, 1279 (28th 
ed., 1994).  Phimosis is not a deformity of the penis for 
which a 20 percent rating can be awarded.  The file includes 
VA clinical records from June 2002 to February 2005.  There 
is no evidence of a deformity of the penis, or of removal of 
the glans, or loss of half or more of the penis.  The veteran 
has not testified of any of these manifestations, nor has he 
identified any medical documentation for them.  The VA 
examination reports and clinical records provide the 
preponderance of evidence here and establish that the veteran 
does not have a deformity of the penis, removal of the glans, 
or loss of half or more, as required for a compensable 
schedular rating.  Consequently, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that a no time has 
the service-connected loss of erectile power approximated any 
applicable schedular criteria for a compensable rating.  
38 C.F.R. § 4.7.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for PTSD is granted.  

Service connection for a right knee disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a skin disorder is denied.  

A compensable schedular disability rating for loss of 
erectile function is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


